Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 4, 2015

                                     No. 04-15-00082-CV

                                IN THE INTEREST OF R.C.,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00544
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal from an order terminating appellant’s parental rights. The
reporter’s record was due February 27, 2015. We ORDER the court reporter responsible for
preparing the reporter’s record to file the reporter’s record on or before March 16, 2015. NO
EXTENSIONS WILL BE GRANTED.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court